DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
The amendment filed 6/6/2022 has been entered.  Claims 2-3 and 7-29 have been canceled.  New claims 30-31 have been added.  Claims 1, 4-6 and 30-31 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 30-31 are objected to because of the following informalities:  claims 30-31 recite thicknesses in terms of “µ”, and although it is assumed that the micro “µ” symbol is meant to refer to “µm” as in claim 1, for consistency with respect to the specification and claims, the “µ” in claims 30-31 should be changed to “µm”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 31 recites, “An electrode for electrical energy control system, including grounding systems, lightning rod leads, pole lead and distribution towers, wherein the system comprises at least a coated carbon steel piece, comprising a steel core 1 0.002-0.80% carbon, which is coated by a layer of zinc, which at the same time is coated by a layer of copper, which is coated by a layer of tin, wherein the zinc layer 2 is 18 to 40 µ thick, the copper layer 3 is 7 to 20 µ thick, and the layer tin 4 is 7 to 20µ” (emphasis added), however, it is first unclear whether the limitations on lines 4-7 of the claim are directed to the “electrode” or the “system”, wherein given that the preamble recites, “An electrode for electrical energy control system”, limitations with respect to the “system” would constitute intended end use of the electrode and do not necessarily further limit the actual electrode to which the claim is directed.  It is also unclear as to what the “1 0.002-0.80% carbon” refers and what is meant to be encompassed by the “at the same time” limitation, e.g. does the “at the same time” limitation mean that the steel core is coated with zinc and copper at the same time, or that the zinc is coated with copper at the same time as the zinc is coated on the steel core, etc.  Further, although it is assumed that the micro “µ” symbol is meant to refer to “µm”, it is unclear whether the limitation “the layer tin 4 is 7 to 20 µ” is meant to refer to the thickness of the layer of tin or other dimension or limitation with respect to the tin or “layer tin”.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 103
Claims 1, 4-6, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuma (USPN 3,869,261).  Katsuma discloses a corrosion-resistant composite coating having a three-layer structure to be formed on steel materials comprising an electroplating layer of zinc as an inner layer, an electroplating layer of copper as an intermediate layer, and an electroplating layer of tin as an outer layer, wherein the thickness of the copper layer is set to be 3 microns or greater (i.e. ≥ 3 µm), preferably 5 to 8 microns, with examples having a copper layer thickness of 6 microns and produced from an aqueous mixture of 130 g/L sodium cyanide, 120 g/L copper cyanide, and 25 g/L of caustic soda (Entire document, particularly Abstract; Col. 2, lines 14-17; Examples; Claims 1 and 3).  Katsuma does not limit the steel material to be coated with the composite three-layer coating to any particular type of steel and given that Katsuma utilizes “soft steel” pipe as the sample steel material in the examples, which by definition has a low carbon content within the claimed range, Katsuma provides a clear teaching and/or suggestion of a coated carbon steel piece comprising a steel core that contains carbon in a content within the claimed range of 0.002-0.80% carbon; a zinc layer coating the steel core; a layer of copper coating the zinc layer with a copper layer thickness of ≥3 microns, preferably 5 to 8 microns, reading upon and/or rendering obvious the claimed copper layer thickness range of 7-20µm; and a tin layer coating the layer of copper, such that the difference between the invention taught by Katsuma and the claimed invention is that Katsuma does not specifically limit the thickness of the zinc layer and the tin layer as instantly claimed.  However, given that Katsuma discloses inventive examples wherein the inner zinc layer has a thickness of 8 microns, the intermediate copper layer has a thickness of 6 microns and the outer tin layer has a thickness of 6 microns, as well as comparison samples utilizing a single plating layer of zinc of 10 microns or a single plating layer of tin of 10 microns (Examples), it would have been obvious to one having ordinary skill in the art to utilize similar thicknesses or on the same order of magnitude as the layer thicknesses in the examples thereby reading upon and/or rendering obvious the claimed zinc layer thickness and claimed tin layer thickness, wherein one skilled in the art would have been motivated to determine the optimum thickness to provide the desired barrier and/or corrosion resistance properties for a particular end use.  Thus, given the absence of any clear showing of criticality and/or unexpected results with regards to the claimed thickness ranges over the teachings of Katsuma, the claimed invention as recited in instant claim 1 would have been obvious over the teachings of Katsuma.
With respect to instant claims 4 and 5, it is again noted that Katsuma does not specifically limit the type of steel material to be coated and given that extra deep drawing steel is a known, obvious species of low carbon steel like “soft steel”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize any known steel material and/or obvious to substitute another low carbon steel material as the steel material to be coated in the invention taught by Katsuma given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With respect to instant claim 6, the Examiner again notes that the claimed limitations are process limitations that as broadly claimed do not provide any structural or material limitations to differentiate the final copper plating layer of the claimed invention from the copper plating layer taught by Katsuma, particularly given that Katsuma discloses examples utilizing a similar aqueous copper plating solution comprising sodium cyanide, copper cyanide and sodium hydroxide, and recites that the copper plating layer may have a thickness reading upon the claimed copper layer thickness as discussed above.  Thus, the claimed invention as recited in instant claim 6 would have been obvious over the teachings of Katsuma.
With respect to instant claim 31, it is noted that the claimed preamble limitation of “electrode for electrical energy control system, including grounding systems, lightning rod leads, pole lead and distribution towers” constitutes intended end use of the coated carbon steel piece and given that the coated carbon steel piece as recited on lines 3-7 of claim 31 is the same as the coated carbon steel piece of instant claim 1, the invention as recited in instant claim 31 is unpatentable over the teachings of Katsuma for the same reasons as discussed above with respect to instant claim 1 considering the coated carbon steel taught by Katsuma is capable of the same intended end use.
Claims 1, 4-6 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bürstner (US2014/0353030) in view of Convers (GB2015909A).
As discussed in prior office actions, Bürstner discloses a composite wire and contact element comprising a core 2 made of steel or steel alloy such as low-carbon steels (Paragraph 0011) coated with a copper alloy layer 3 such as Cu and Sn or Cu and Zn which may individually be deposited electrolytically in an appropriate order and frequency, in particular as a layer sequence (Paragraph 0007) thereby clearly suggesting a zinc layer and a copper layer; and the composite wire having a copper alloy layer can be additionally provided with further, at least one further, metallic layer 4 wherein for electronic applications, coatings of tin (Sn) are possible (Paragraph 0017), particularly a tin plating wherein the coated surfaces can then be employed, in particular, for electronic and/or mechanical contacting or joining and be, for example, soldered, welded or clamped (Paragraph 0045).  Bürstner discloses that the combination of bronze Cu/Sn or brass Cu/Zn strip or tube with a steel core proposed and made possible for the composite wires makes it possible to produce many different types of wires, each having specific properties with suitable types of bronze being CuSn5, CuSn6, etc. (Paragraph 0053), wherein the properties such as electrical and/or thermal properties of the composite wire can be altered and set by the composition of the copper alloy and/or composition of the steel and/or the thickness of the copper alloy layer (Paragraph 0042), for example, low-carbon steel grades can have an electrical conductivity in the range from 7 m/ohm mm2 to 10 m/ohm mm2, such as about 8.3 m/ohm mm2 for low-carbon steel type 1006 (has a carbon content within the claimed range) which is close to that of a CuSn6 bronze, so that a composite wire of the invention and based on the appropriate bronze coating can be used as, in particular in respect of the electrical conductivity, an adequate replacement for all-bronze wires; and given that steels are significantly cheaper than bronze or brass, the composite wires ultimately lead, in general, to less expensive wires, that are fundamentally suitable as replacements for existing wires in various applications such as those disclosed in Paragraphs 0059-0066 including general connecting wires, connecting wires for electronic components, and cable wires (Paragraphs 0028-0029, 0056 and 0058-0066), thereby clearly teaching and/or suggesting that the coated steel wire or contact element taught by Bürstner is capable of the same intended end use as recited in instant claim 31.  Bürstner specifically discloses that possible low-carbon steels include types 1002, 1005, 1006, and 1010, which each have carbon contents within the claimed range and also read upon the broadly claimed EDDS of instant claims 4-5 (Paragraph 0011).  
Hence, with respect to the instantly claimed invention as recited in instant claims 1, 4-5 and 31, Bürstner provides a clear teaching and/or suggestion of a coated carbon steel piece comprising a low-carbon steel core reading upon the claimed “steel core that contains 0.002-0.80% carbon” as in instant claim 1 and similarly in instant claim 31, and particularly the EDDS of claims 4-5, coated with a copper alloy coating, particularly a brass Cu/Zn coating formed by sequentially applying Cu and Zn electrochemically in either order on the low-carbon steel core, reading upon a “zinc layer coating the steel core” and “a layer of copper coating the zinc layer” as in instant claim 1 and similarly in instant claim 31; and a further metallic layer 4 of tin plating reading upon the claimed “tin layer…coating the layer of copper” of instant claim 1 and similarly in instant claim 31, such that the difference between the claimed invention and the teachings and/or suggestions of Bürstner is that Bürstner does not specifically recite the layer thicknesses as instantly claimed.  However, Bürstner specifically discloses that the electrical and/or thermal properties of the composite wire or strip can be altered and set by setting of suitable layer thicknesses including the layer thickness of the copper alloy layer and/or additional metallic layers, and thus provides a clear teaching and/or suggestion that the thickness is a known result-effective variable.  It is also noted, as recited in the prior office action, that Convers similarly discloses a composite wire or ribbon, as in Bürstner, suitable for use as an electrode (as in instant claim 31) comprising a core made of copper, brass or steel such as galvanized steel, and a relatively thin metallic external layer coated on said core as an active surface comprising at least 50% of a metal having a low temperature of vaporization selected from zin, cadmium, lead, tin, antimony, bismuth or an alloy thereof; wherein a core of copper or brass can provide good electrical conductivity so that it can support a high machining current while a steel core can provide maximum rigidity such that an excellent compromise therebetween would be a high electrical conductivity material such as the copper (or brass – Cu and Zn) coated on a high mechanical resistance material such as steel and then overcoated with the active surface coating such as tin, thereby also clearly teaching and/or suggesting a layer structure as in the instantly claimed invention and as in the invention taught by Bürstner (and also supporting the Examiner’s position above that the invention taught by Bürstner is capable of the same intended end use), wherein Convers further discloses that the external layer or relatively thin metallic coating(s) can be applied by an electrolytic plating bath and can have a thickness between 1 to 25 microns in accordance with the intended end use of the electrode (Entire document, particularly Abstract; Page 1, lines 32-76; Page 2, lines 4-58; Claims 1-4).  Hence, given the teachings of Bürstner as discussed above, particularly with regards to the electrical and/or thermal properties of the composite wire or strip being dependent upon the coating thickness(es) of coated metallic layer(s), one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum coating thicknesses of the metallic layers in the invention taught by Bürstner for a particular end use, such as electrodes as disclosed by Convers, wherein given that micron-thick coatings such as those having a thickness of 1 to 25 microns are typical in the art as evidenced by Convers and would read upon and/or suggest each of the metal coating layer thickness ranges as instantly claimed, the Examiner takes the position that the claimed thicknesses for the zinc layer, copper layer and tin layer would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention based upon the teachings of Bürstner in view of Convers.  Hence, the claimed invention as recited in instant claims 1, 4-5 and 31 would have been obvious over the teachings of Bürstner in view of Convers given that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to determine the optimum thickness of the zinc and copper layers to provide the desired brass alloy composition and electrical conductivity for a particular end use and/or motivated to utilize layer thicknesses within the range disclosed by Convers.
With respect to instant claim 6, the Examiner takes the position that the limitations are process limitation in the product-by-process claim and given that Bürstner provides a clear teaching and/or suggestion that the copper layer may be electrochemically produced, the claimed process limitations do not provide any specific structural or material limitations to differentiate the claimed layer of copper of instant claim 6 from the copper layer taught and/or suggested by the combined teachings of Bürstner in view of Convers.  Further, given that an aqueous cyanide solution of sodium cyanide and copper cyanide is an obvious species of material to provide an electrochemically deposited copper layer in the art, the claimed invention as recited in instant claim 6 would have been obvious over the teachings of Bürstner in view of Convers.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Bürstner (US2014/0353030) in view of Convers (GB2015909A), as applied to claims 1, 4-6 and 31, and in further view of STANNOLUME TDS.  The teachings of Bürstner in view of Convers are discussed in detail above, wherein with respect to instant claim 30, it is first noted that the claimed invention “further comprising a sealing layer of a sulfate-based bright acid tin that coats the layer of tin” is not recited in a manner to clearly differentiate the claimed sealing layer of tin of instant claim 30 from the layer of tin of instant claim 1, and given that both tin layers may be formed of the same composition (and by the same method), a single bright-acid tin layer of greater than 7 µm up to 21 µm thickness would read upon the combined tin layers of instant claims 1 and 30, with the first 7-20µm layer portion reading upon the claimed tin layer of instant claim 1 and the remaining layer portion of up to 1 µm reading upon the claimed tin layer of instant claim 30 having a thickness of no greater than 1µ thick.  It is also noted that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any known commercially available tin plating solution for the tin plating layer(s) in the invention taught and/or suggested by Bürstner in view of Convers, wherein STANNOLUME TDS discloses a commercially available sulfate-based bright acid tin bath that comprises the same components as in the instantly claimed tin plating bath composition of instant claim 30 and has excellent solderability, is a very good substitute for tin/lead in printed circuit board manufacturing, and is suitable for plating copper, copper alloys and steel (Entire document, particularly Pages 1 and 3; last paragraph of Page 5).  Hence, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize the commercially available STANNOLUME sulfate-based bright acid tin plating bath for the tin layer in the invention disclosed by Bürstner in view of Convers, in a thickness of 1-25 microns as taught and/or suggested by Convers, reading upon the combined tin layers of instant claims 1 and 30, utilizing routine experimentation to determine the optimum coating thicknesses to provide the desired electrical properties for a particular end use, wherein as discussed above, thicknesses within the claimed ranges are typical in the art and would have been obvious to one having ordinary skill in the art.  Thus, the claimed invention as recited in instant claim 30 would have been obvious based upon the teachings of Bürstner in view of Convers and in further view of STANNOLUME TDS given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuma, as applied above to claims 1, 4-6 and 31, and in further view of STANNOLUME TDS.  The teachings of Katsuma are discussed in detail above, wherein with respect to instant claim 30, it is again noted that the claimed invention “further comprising a sealing layer of a sulfate-based bright acid tin that coats the layer of tin” is not recited in a manner to clearly differentiate the claimed sealing layer of tin of instant claim 30 from the layer of tin of instant claim 1, and given that both tin layers may be formed of the same composition (and by the same method), a single bright-acid tin layer of greater than 7 µm up to 21 µm thickness would read upon the combined tin layers of instant claims 1 and 30, with the first 7-20µm layer portion reading upon the claimed tin layer of instant claim 1 and the remaining layer portion of up to 1 µm reading upon the claimed tin layer of instant claim 30 having a thickness of no greater than 1µ thick.  It is also again noted that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any known commercially available tin plating solution for the tin plating layer(s) in the invention taught and/or suggested by Katsuma, wherein STANNOLUME TDS discloses a commercially available sulfate-based bright acid tin bath that comprises the same components as in the instantly claimed tin plating bath composition of instant claim 30 and has excellent solderability, and is suitable for plating copper, copper alloys and steel (Entire document, particularly Pages 1 and 3; last paragraph of Page 5).  Hence, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize the commercially available STANNOLUME sulfate-based bright acid tin plating bath for the tin layer in the invention disclosed by Katsuma, utilizing routine experimentation to determine the optimum coating thickness to provide the desired properties for a particular end use as taught by Katsuma, wherein as discussed above, thicknesses on the same order of magnitude as disclosed by Katsuma would have been obvious to one having ordinary skill in the art and would read upon and/or suggest a combined thickness of the tin layer of instant claim 1 and the tin sealing layer of instant claim 30, e.g. a bright-acid tin layer of greater than 7 µm up to 8 µm in thickness would equate to a tin layer having a thickness of 7 µm as in instant claim 1, for the layer portion closest to the copper alloy layer and the remaining layer portion would read upon the claimed tin sealing layer of no greater than 1 µ of instant claim 30.  Thus, the claimed invention as recited in instant claim 30 would have been obvious based upon the teachings of Katsuma in view of STANNOLUME TDS given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Response to Arguments
Applicant's declaration and arguments filed 1/7/2022 and 6/6/2022 have been fully considered but they are not persuasive and/or moot in view of the new grounds of rejection presented above.  The Applicant argues that the thicknesses as claimed for the zinc, copper and tin layers are critical and provide alleged unexpected results in terms of a resistance test of the coating wherein the cited prior art of Bürstner in view Convers does not consider resistance to coating “in order to find the optimal combinations of metal layer thicknesses in order to become durable coatings that do not come off when the strip that comprises them is folded and unfolded”, referring to the data presented in the declaration filed 1/7/2022 to support the alleged showing of unexpected results (see pages 11-13 of the response filed 6/6/2022).  However, the Examiner does not find Applicant’s arguments persuasive because the data relied upon by the Applicant fails to provide a clear showing of criticality and/or unexpected results with regards to the claimed thickness range of 18-40µm for the zinc layer, the claimed thickness range of 7-20µm for the copper layer, and the claimed thickness range of 7-20µm for the tin layer given that all three thicknesses vary between the examples with no single thickness or one variable being constant between compared examples to determine the effect(s) and/or criticality of each of the thickness ranges separately, and further, given that the thickness ratio of the layers is not maintained throughout the examples and that such ratio can directly affect the composition of alloyed layers formed therebetween as evidenced and/or suggested by Bürstner (as discussed above as well as evidenced by Carey, US2003/0170485, Paragraphs 0052-0053), no direct comparison between the examples can be made in order to clearly attribute any “unexpected” difference in properties solely to the claimed thickness ranges.  It is also noted that the data points outside of the upper range of each of the thicknesses, i.e. Strip 5, are substantially higher than the upper endpoints of the ranges such that the data fails to provide any clear showing of criticality with regards to the upper endpoints, especially given that it is well established in the art that a plating layer is typically limited to a maximum thickness of 25 microns as evidenced by Katsuma (Col. 1, lines 47-50) or typically up to 30 microns as evidenced by Carey which specifically recites that “[i]n an electroplating process, the coating thickness is very thin and typically ranges between 0.3 microns to 30 microns” wherein “very thin coatings can have small pinholes, thereby making the coated material generally unacceptable for use in corrosive environments” (Paragraph 0023) and that in general, thinner metallic coating thicknesses can be obtained by a plating process and thicker coating thicknesses can be obtained by immersion in molten metal (Paragraph 0038), but that a “thick zinc layer can cause poor coating quality or cracking of the coating during forming and bending” (Paragraph 0052).  Thus, given the thick plating thicknesses of Strip 5 of the declaration, e.g. the 30 micron thick copper layer and 30 micron thick tin layer which are both above the suggested maximum as disclosed by Katsuma and at the top of the typical plating range as disclosed by Carey and particularly the “thick” zinc coating of 60 micron thickness which would be expected to result in a poor quality coating and/or cracking and in turn, flaking and/or detachment of the coating, Applicant’s results with respect to Strip 5 in comparison to Strip 4 (and/or Strips 2 and 3) would have been expected by one having ordinary skill in the art.
Similarly, the data points outside the lower endpoints, i.e. Strip 1, are considerably lower than the lower endpoint of each thickness range, particularly with respect to the copper and tin layers - 3 microns in comparison to 7 microns – more than 50% less than the lower endpoints such that it again cannot be said that the data presented with respect to Strip 1 clearly support a showing of criticality with regards to the lower endpoints of the claimed ranges.  It is further noted that the thickness ratio of the zinc layer to the copper and tin layers of Strip 1 is substantially higher than the thickness ratios of the other examples (3.33 to 2.57, 2.14 and 2.0 for Inventive Strips 2, 3 and 4, respectively) such that the Examiner again notes that a clear comparison cannot be made between the examples, particularly between Strip 1 and Strip 2, in order to support a clear showing of criticality and/or unexpected results with regards to the lower endpoints.  Further, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985), and given that the instant claims do not require any particular coating resistance or detachment percentage, Applicant’s arguments are not persuasive.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 6/6/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        July 11, 2022